UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                      No. 14-1243

                   KING DRUG COMPANY OF FLORENCE, INC.;
                    LOUISIANA WHOLESALE DRUG CO., INC.,
                   on behalf of itself and all others similarly situated,
                                                               Appellants

                                            v.

          SMITHKLINE BEECHAM CORPORATION, doing business as
      GLAXOSMITHKLINE; TEVA PHARMACEUTICAL INDUSTRIES LTD.;
                      TEVA PHARMACEUTICALS
                       _______________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                        D.C. Civil Action No. 2-12-cv-00995
                     District Judge: Honorable William H. Walls
                                    ______________

                Before: AMBRO, SCIRICA, and ROTH, Circuit Judges

                            ORDER AMENDING OPINION

       The Precedential Opinion which was filed on June 26, 2015 shall be amended with
respect to footnote 27 which appears on page 37 of the opinion. The footnote as
amended shall read in its entirety:

      27.    We do not believe that the no-AG agreement was in fact an "exclusive"
      license. However, since the issue of whether such agreement is an exclusive
      license is not necessary for our decision here, we will leave its determination for
      another day.

This amendment does not alter the original filing date of the opinion and the Court’s
judgment.

                                                 By the Court,

                                                 s/ Anthony J. Scirica
                                                 Circuit Judge
Date: September 23, 2015